Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 1 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 2 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 3 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 4 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 5 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 6 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 7 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 8 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 9 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 10 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 11 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 12 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 13 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 14 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 15 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 16 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 17 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 18 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 19 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 20 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 21 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 22 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 23 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 24 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 25 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 26 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 27 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 28 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 29 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 30 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 31 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 32 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 33 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 34 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 35 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 36 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 37 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 38 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 39 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 40 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 41 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 42 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 43 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 44 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 45 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 46 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 47 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 48 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 49 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 50 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 51 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 52 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 53 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 54 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 55 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 56 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 57 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 58 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 59 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 60 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 61 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 62 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 63 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 64 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 65 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 66 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 67 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 68 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 69 of 70
Case 19-20124-jrs   Doc 1 Filed 01/24/19 Entered 01/24/19 12:54:10   Desc
                      Voluntary Petition Page 70 of 70
